Citation Nr: 1331359	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  04-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to February 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana. 

In April 2005, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This matter was previously before the Board in October 2005 when the Board denied the Veteran's claim.  The Veteran appealed the October 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2007, the Court vacated the Board's October 2005 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  This matter was again before the Board in April 2008, July 2009, March 2011, February 2012, and December 2012, when the Board remanded the Veteran's claim for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the most recent remand in December 2012, the Board instructed that additional attempts to locate the Veteran's current address were to be made and a VA opinion obtained.  A review of the post-remand record reveals that after steps were taken to verify the Veteran's whereabouts, VA examinations to assess the impact of the Veteran's service-connected disabilities on his employability were scheduled for July 2013.  Not surprisingly, as VA does not have a current address to which examination notices should be sent, the Veteran did not attend the examinations.  However, the Board's December 2012 remand did not instruct that additional clinical examinations be scheduled, but only that, particularly in light of the Veteran's whereabouts being unknown, a VA opinion based on claims file review be obtained.  No such opinion was requested.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, another remand is necessary so that the previously requested VA opinion may be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to an appropriate VA physician for review.  (An examination need NOT be scheduled).  The physician should be affiliated with an Indiana VAMC, unless the AMC has specific documentation/evidence that the Veteran lives in another jurisdiction.  The clinician is requested to provide an opinion, based on a review of the record as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered in combination, preclude the Veteran from maintaining substantially gainful employment consistent with his education and occupational experience.  The service-connected disabilities are residuals of left femur fracture with hip and knee involvement, PTSD, and tinnitus.  The clinician should give consideration to the Veteran's level of education, training, and previous work experience, (see March 2013 VA psychologist's summary of the Veteran's educational attainment and occupational experience), but should not consider his age or the impairment caused by nonservice-connected disabilities. 

All opinions provided should be supported by a thorough rationale consistent with the evidence of record.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  (The Board is aware that the most recent clinical evidence of record is from 2007; however, the clinician should still provide an opinion as to the Veteran's ability to secure substantially gainful occupation based on the evidence of record.) 

Another VA clinical examination need not be scheduled.

2. Following completion of the above requested actions, readjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


